        CASE 0:18-cv-00868-SRN-TNL Doc. 90 Filed 11/20/18 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MINNESOTA



Douglas A. Kelley, in his Capacity as             Case No: 18-cv-00868-SRN-TNL
the PCI Liquidating Trustee for the
PCI Liquidating Trust,

                      Plaintiff,             DEFENDANT’S BRIEF RE: PREDICATE
                                                 CREDITOR REQUIREMENT
       v.

Gus Boosalis,

                     Defendant.



       [¶1]   Pursuant to the Court’s directive given at the Pre-trial Conference held on

November 16, 2018, with respect to the Predicate Creditor Requirement, Defendant sets

forth the following as its basis to require the Trustee to prove, in accordance with relevant

law, that it can meet the predicate creditor requirement to avoid the transfers under both

actual and constructive fraud theories as alleged in their Second Amended Complaint.

       A. Predicate Creditors

       [¶2]   To prevail on both his claims for actual fraud and constructive fraud under

the Minnesota Uniform Fraudulent Transfer Act (“MUFTA”), M.S.A. §§ 513.41 et seq.,

the Trustee must prove the existence of a creditor who could avoid the transfers at issue.

Indeed, for a trustee to avoid a transfer by a debtor, there must be an actual “creditor



                                        Page 1 of 8
            CASE 0:18-cv-00868-SRN-TNL Doc. 90 Filed 11/20/18 Page 2 of 8




holding an unsecured claim that is allowable under section 502 . . . or that is not

allowable only under section 502(e)” against the debtor. 11 U.S.C. § 544(b)(1).

       [¶3]     Courts within the Eighth Circuit have described The Predicate Creditor

Requirement as follows::

       “[T]he existence of a predicate creditor and its position at the relevant date
       will determine whether a trustee even has the right to avoid a particular
       transfer.”

In re Petters Co., Inc., 495 B.R. 887, 895 (Bankr.D.Minn.2013).

       “To exercise her § 544(b)(1) avoidance power, the trustee must show that
       the transfer is voidable under state law by at least one unsecured creditor of
       the bankruptcy estate with an allowable claim.”

Id.

       i.       Predicate Creditor as it relates to Trustee’s Claims for both Actual and
                Constructive Fraud.

       [¶4]     Section 544(b) requires both satisfaction of the requirements of the

applicable state law and the additional requirement that for any avoidance of a transfer

under this section the trustee must show that there is “a creditor holding an unsecured

claim that is allowable under section 502 of this title....” Section 502 adds a timing

reference, that is, the creditor must be holding the claim as of the date of the filing of the

petition. Taken together, these requirements are often referred to as the predicate creditor

requirement, and they have been discussed at length by various courts. In re Goodspeed,

535 B.R. 302, 306–07 (Bankr. D. Minn. 2015).

       [¶5]     In Mr. Boosalis’ case, given the alleged transactions took place from

approximately 1997 to 2001, as alleged in Trustees Complaint, to the extent that the



                                         Page 2 of 8
           CASE 0:18-cv-00868-SRN-TNL Doc. 90 Filed 11/20/18 Page 3 of 8




Trustee seeks to have the statute of limitations of Minn.Stat. § 541.05, Subd. 1(6) eased

by   the    application   of   the   discovery   allowance,   Trustee    must   plead    that

his predicate creditor did not know of or discover the fraud of the Petters scheme at any

time until within the six years before the date on which the bankruptcy petition was filed

for the relevant Debtor. He must also plead the specific facts that prevented

the predicate creditor from obtaining such knowledge and from discovering the fraud.”

In re Petters Co., Inc., 495 B.R. 887, 904 (Bankr. D. Minn. 2013), as amended (Aug. 30,

2013).

         [¶6]   In In re Goodspeed, the Court discusses the crucial element of establishing

a predicate creditor, starting out with the observation that based on the fact Trustee’s

generalized pleadings were “insufficient to establish the existence of a predicate creditor

and were denied in the answer. See e.g., In re Petters, 495 B.R. 887, 895–901

(Bankr.D.Minn.2013). Had a Rule 12(b)(6) motion to dismiss been brought, with nothing

more, it likely would have been granted.” The Court further states that “[t]he parties' pre-

trial stipulation also does not identify with particularity any creditors of the debtor as of

the time of his bankruptcy petition filing.”1 The court further holds that “[m]oreover,

nothing was expressly presented and argued at trial specifically to demonstrate the

existence of a named, qualified predicate creditor of the debtor, as of the time of the

petition, to satisfy these requirements.” Id.




1
  Plaintiff Trustee in this case has set forth a similar proposed stipulation, where no
specific creditor is identified.

                                         Page 3 of 8
         CASE 0:18-cv-00868-SRN-TNL Doc. 90 Filed 11/20/18 Page 4 of 8




       [¶7]   Under these requirements, it is necessary for the Trustee in this case to

prove at trial the existence of a specific predicate creditor, and why such predicate

creditor is qualified. In re G-I Holdings, Inc., 313 B.R. 612, 632–33 (Bankr. D.N.J. 2004)

(“The trustee . . . bears the burden of proving the existence of a qualified unsecured

creditor” for the purposes of standing under § 544(b)(1).”); accord In re Marlar, 267

F.3d 749, 753 (8th Cir. 2001); In re Goldstein, 194 B.R. 1, 2–3 (Bankr. D. Mass. 1996);

see also, Neilson v. Union Bank of California, N.A., 290 F. Supp. 2d 1101, 1147 (C.D.

Cal. 2003) (“[B]efore a trustee is able to utilize applicable state or federal law referred to

in Section 544(b), there must be an allegation and ultimately a proof of the existence of at

least one unsecured creditor of the Debtor who at the time the transfer occurred could

have, under applicable local law, attacked and set aside the transfer under

consideration.”) Further, given the Trustee’s past issues with the statute of limitations on

these cases, he must plead prove that the predicate creditor did not know of the fraud at

anytime until within six years before the date on which the bankruptcy petition was filed.

M.S.A. § 541.05 1(6).

       ii.    Constructive Fraud Claims under 513.45(a)

       [¶8]   Further, under Plaintiff’s constructive fraud claims, as set forth under

MUFTA Section 513.45(a), there is also a requirement that the predicate creditor held a

claim on both the petition date as well as the transfer date in question. Defendant notes

that Trustee has never identified a predicate creditor that meets these requirements

regarding their claims under 513.45(a), relating to Count I




                                         Page 4 of 8
         CASE 0:18-cv-00868-SRN-TNL Doc. 90 Filed 11/20/18 Page 5 of 8




       [¶9]   Indeed, in In re Sandburg Mall Realty Mgmt. LLC, 563 B.R. 875, 896–97

(Bankr. C.D. Ill. 2017), the U.S. District Court for the Central District of Illinois, the

Courtanalyzing the standing requirements of a claim for constructive fraud under a

similar fraudulent transfer statute, the Uniform Fraudulent Transfer Act (“UFTA”), 740

ILCS 160/1, stated held that under a trustee must prove that a predicate creditor had a

claim on the date of the transfer and on the date the bankruptcy petition was filed. In re

Sandburg Mall, supra (“For purposes of the cause of action asserted [for constructive

fraud], the predicate creditor must have held a claim on both the transfer date and the

petition date.”)

       [¶10] In In re Sandburg Mall Realty Mgmt. LLC, 563 B.R. 875, 896–97 (Bankr.

C.D. Ill. 2017), the Court stated that under “UFTA section 6, which accords standing

only to a creditor whose claim arose before the challenged transfer. For purposes of the

cause of action asserted under that section, the predicate creditor must have held a claim

on both the transfer date and the petition date.” Id.

       [¶11] As stated, it is unclear if the trustee can set forth the predicate creditor

regarding these claims under a constructive fraud theory. It seems that at the very least,

that the Trustee will need to set forth two predicate creditors to meet these requirements,

unless they want to abandon some of their claims.

       iii.   Necessity of the Predicate Creditor

       [¶12] Given the aforementioned, the Trustee in this case, must, at a minimum,

establish the requirements of a predicate creditor under both their actual and constructive

fraud claims. It is the Trustee’s burden to do so. They have brought this case against the


                                        Page 5 of 8
        CASE 0:18-cv-00868-SRN-TNL Doc. 90 Filed 11/20/18 Page 6 of 8




defendant. It is the Trustee’s burden to do so. In re G-I Holdings, Inc., 313 B.R. 612,

632–33 (Bankr. D.N.J. 2004) (“[t]he trustee . . . bears the burden of proving the existence

of a qualified unsecured creditor” for the purposes of standing under § 544(b)(1).) accord

In re Marlar, 267 F.3d 749, 753 (8th Cir. 2001); In re Goldstein, 194 B.R. 1, 2–3 (Bankr.

D. Mass. 1996).

       [¶13] Further, the Trustee must establish that the creditor they chose did not have

knowledge of the fraud within the six years before the date on which the bankruptcy

petition was filed for the relevant Debtor and he must also plead the specific facts that

prevented the predicate creditor from obtaining such knowledge and from discovering the

fraud. See, In re Petters Co., Inc., 495 B.R. 887, 904 (Bankr. D. Minn. 2013), as

amended (Aug. 30, 2013); M.S.A. § 541.05 1(6)..

       [¶14] Plaintiff sets forth several predicate creditors in his Second Amended

Complaint, of which only a few have specific facts plead that arguably demonstrate the

creditor did not know or was not complicit in the fraud. Further, the Trustee does not

identify any relevant dates in their pleadings that show when any of their predicate

creditors were lending or investing with PCI, nor do they relate the predicate creditors

dates of involvement to any of the transfers to or from the defendant. The Trustee must

identify one, and then prove the requisite elements, or their his case is subject to

dismissal.

       [¶15] Plaintiff misunderstands the requirement of a predicate creditor. Defendant

is not seeking information as to why their predicate creditor, who is assuredly

Interlachen, did not know about the fraud for the six years prior. Defendant is merely


                                       Page 6 of 8
        CASE 0:18-cv-00868-SRN-TNL Doc. 90 Filed 11/20/18 Page 7 of 8




requiring Plaintiff to prove this element at trial, including the fact that their predicate

creditor did not know about the fraud. As stated before, this information is a double-

edged sword for the Trustee, and is the assumed reason they are asking to have a crucial

element of proving their case waived. Doing so would be absolutely prejudicial to the

Defendant.

       [¶16] This issue needs to be presented to the jury. Given the severity necessity of

the predicate creditor requirement and given that the failure to prove this element is fatal

to Plaintiff’s case, Defendant cannot stipulate to waiving proof of said requirement at

trial. Neilson v. Union Bank of California, N.A., 290 F. Supp. 2d 1101, 1147 (C.D. Cal.

2003) (“[B]efore a trustee is able to utilize applicable state or federal law referred to in

Section 544(b), there must be an allegation and ultimately a proof of the existence of at

least one unsecured creditor of the Debtor who at the time the transfer occurred could

have, under applicable local law, attacked and set aside the transfer under

consideration.”)

Dated: November 20, 2018                  By:    /s/ Mark A. Schwab
                                                 Mark A. Schwab (ND#08132)
                                                 Daniel J. Frisk (ND#05109)
                                                 SCHWAB THOMPSON & FRISK
                                                 820 34th Avenue East, Suite 200
                                                 West Fargo, ND 58078
                                                 701-365-8088
                                                 701-540-9751 (Fax)
                                                 mark@stflawfirm.com
                                                 dan@stflawfirm.com
                                                 Pro Hac Vice

                                                 AND




                                        Page 7 of 8
        CASE 0:18-cv-00868-SRN-TNL Doc. 90 Filed 11/20/18 Page 8 of 8




                                         By:    /s/ Don R. Grande
                                                Don R. Grande (MN#391785)
                                                DON R. GRANDE, P.C.
                                                820 34th Avenue East, Suite 200
                                                West Fargo, ND 58078
                                                701-365-8088
                                                701-540-99751(Fax)
                                                don@dongrandelaw.com
                                                Attorneys for Defendant


                            CERTIFICATE OF SERVICE

       I certify that on the 20th day of November, 2018, I caused the foregoing document
to be filed electronically with the Clerk of the United States District Court, District of
Minnesota, through ECF, and that ECF will send an e-notice of the electronic filing to all
persons and entities on file with the Court’s ECF system.

Dated: November 20, 2018                 By:    /s/ Mark A. Schwab
                                                Mark A. Schwab (ND#08132)

                                         By:    /s/ Don R. Grande
                                                Don R. Grande (MN#391785)




                                       Page 8 of 8
